                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FEDERAL INSURANCE                     )
COMPANY,                              )
                                      )
                Plaintiff,            )                4:19CV3035
                                      )
          v.                          )
                                      )
AMERITAS LIFE INSURANCE               )             MEMORANDUM
CORP., AMERITAS INVESTMENT )                          AND ORDER
CORP., UNION CENTRAL LIFE             )
INSURANCE COMPANY, and                )
AMERITAS HOLDING                      )
COMPANY,                              )
                                      )
                Defendants.           )
                                      )
    Three separate lawsuits provide the context for understanding this dispute:

      (1) This declaratory judgment action, filed on April 16, 2019, requesting
      this court to declare that Plaintiff=s bond does not cover Defendants= litigation
      and settlement costs in third-party litigation;

      (2) A lawsuit filed by most of the above-captioned Defendants against the
      above-captioned Plaintiff and two other insurers in Ohio on June 10, 2019,
      requesting declaratory and monetary relief for the insurers= refusal to cover
      litigation and settlement costs in the same third-party litigation involved in
      Lawsuit (1); and

      (3) A 2016 lawsuit brought by the above-captioned Ameritas Defendants
      against the above-captioned Plaintiff in which Judge Gerrard of this court
      construed the same bond language at issue in Lawsuits (1) and (2). Ameritas
      Life Ins. Corp. v. Federal Ins. Co., Case No. 4:16CV3006, Filing 108 at
        CM/ECF p. 10 (D. Neb. Oct. 25, 2017) (AAmeritas I@).

                                  I. BACKGROUND

       Plaintiff Federal Insurance Company (AFederal@) filed this action against the
Defendants (AAmeritas@) on April 16, 2019, seeking a declaratory judgment that a
financial institution bond Federal issued to Ameritas does not cover amounts
Ameritas incurred to defend and settle a third-party liability arising from the Ponzi
scheme executed by one of Ameritas=s former general agents, Dee Allen Randall
(ARandall@). Pending before the court is Ameritas=s Motion to Dismiss, or in the
Alternative, Stay This Action, which asks this court to either (1) exercise its
Adiscretionary authority@ under the Federal Declaratory Judgment Act, 28 U.S.C. '
2201(a),1 to decline to exercise jurisdiction over this action, or (2) stay this action
pending resolution of Athe more complete, all-encompassing action filed by the
primary DefendantsCwho are the natural plaintiffs in this insurance disputeCin
state court in Ohio.@ (Filing 11.)

      The Ohio lawsuit Ameritas references in its Motion was filed by Ameritas
against Federal and two of its other insurersCTwin City Fire Insurance Company
(ATwin City@) and Arch Insurance Company (AArch@)Cfor denying coverage for the
millions of dollars it paid to litigate and settle various lawsuits stemming from
former agent Randall=s Ponzi scheme. That action was filed in Ohio state court on

        1
            Section 2201(a) of Title 28 of the United States Code provides in relevant
part:

              In a case of actual controversy within its jurisdiction . . . any
        court of the United States, upon the filing of an appropriate pleading,
        may declare the rights and other legal relations of any interested party
        seeking such declaration, whether or not further relief is or could be
        sought. Any such declaration shall have the force and effect of a final
        judgment or decree and shall be reviewable as such.

                                            2
June 10, 2019, and was removed to the United States District Court for the
Southern District of Ohio on July 12, 2019. (Filing 28, Ex. 3.)

        In support of its Motion to Dismiss or Stay, Ameritas argues that while it and
Federal were corresponding by letter and telephone about Federal=s refusal to cover
Ameritas=s loss, Federal suddenly, and without prior notice to Ameritas, filed a
Apreemptive@ declaratory judgment action in this court in an attempt to benefit from
Judge Gerrard=s decision in Ameritas I. That decision held that Federal did not
breach the parties= agreement when it denied coverage under a bond it issued to
Ameritas in which Federal agreed to indemnify Ameritas for A[l]oss resulting
directly from dishonest acts . . . of any Employee,@ which is the same language at
issue in the case now before the court. Ameritas Life Ins. Corp. v. Federal Ins. Co.,
Case No. 4:16CV3006, Filing 108 (D. Neb. Oct. 25, 2017).2 Ameritas counters that
the issues in Federal=s declaratory judgment action should be resolved as part of the
later-filed Ohio case because Athe Ohio Lawsuit is a complete, comprehensive
action, brought by the >natural plaintiffs=Cthe Ameritas PartiesCand involving all
parties necessary to resolving this coverage dispute and obtaining complete relief.@
(Filing 12 at CM/ECF pp. 8-9.)
        In response to Ameritas=s Motion to Dismiss or Stay, Federal has filed a
      2
        In Ameritas I, the issue was whether Federal should have covered Ameritas=s
reimbursement to its customers who were victims of an employee-agent=s scheme to
convince them to voluntarily transfer funds from their Ameritas investment or
personal banking accounts to the employee-agent=s own company. The agent falsely
informed the customers that their money would be reinvested in other non-Ameritas
investment products, but the agent instead pocketed the money. The issue was
whether Federal should have covered the amount of money Ameritas paid to settle
with the victims of the scheme under bond language that provided coverage for
A[l]oss resulting directly from dishonest acts . . . of any Employee[.]@ Judge Gerrard
held that Alosses resulting from third party tort claims are necessarily indirect, and
thus precluded under the terms of the bond.@ Ameritas Life Ins. Corp. v. Federal
Ins. Co., Case No. 4:16CV3006, Filing 108 at CM/ECF p. 10 (D. Neb. Oct. 25,
2017).

                                          3
Cross Motion to Enjoin Ameritas=s Second Filed Action in Ohio (Filing 26), which
urges this court to enjoin Ameritas from pursuing the action now pending in the
United States District Court for the Southern District of Ohio. Federal argues that
Ameritas engaged in Aobvious forum shopping@ because it filed a Areactive action in
Ohio . . . in hopes that an Ohio court will ignore Nebraska precedent and Judge
Gerrard=s decision, and grant it a second bite at the apple.@ (Filing 26 at CM/ECF p.
2; Filing 35 at CM/ECF p. 2.) Federal encourages this court to apply the
Afirst-to-file@ rule, which provides that Awhere two courts have concurrent
jurisdiction, the first court in which jurisdiction attaches has priority to consider the
case.@ Orthmann v. Apple River Campground, Inc., 765 F.2d 119, 121 (8th Cir.
1985).

            II. FACTS RELEVANT TO PARTIES= ARGUMENTS

A. The Accused Former General Agent

      The former general agent at the root of the Nebraska and Ohio lawsuits is
Dee Allen Randall, who sold life insurance products in Utah and served as a general
agent for Defendant Union Central Life Insurance Company (AUnion@) from 2000
to 2011 when Union was operating out of Ohio. (Filing 1 & 19.) Randall ran a
Ponzi scheme in which money from new investors was used to pay earlier investors
to make it appear that his businesses were profitable. Randall was alleged to have
taken approximately $65 million from 700 investors. (Filing 1 & 20.) Union
terminated Randall as an agent effective October 12, 2011, which is the date
Randall=s companies entered into Chapter 11 bankruptcy.

B. Union Central Life Insurance Company

     According to the allegations in the Ohio lawsuit, until Union merged into
Defendant Ameritas Life Insurance Corporation in July 2014, Union was an Ohio

                                           4
corporation with its principal place of business in Ohio. Since the merger, Union
has continued operating its business out of the same Ohio offices. (Filing 28, Ex. 3
&& 7, 9; see also Filing 28-2 at CM/ECF pp. 13-14, 19.) However, evidence filed in
the case now before this court establishes that Union transferred its domicile from
Ohio to Nebraska effective April 22, 2009. (Filing 28-2 at CM/ECF p. 7 (order
from Nebraska Department of Insurance approving Union=s application to transfer
domicile from Ohio to Nebraska); Filing 28-2 at CM/ECF p. 3 (order of Ohio
Department of Insurance approving Union=s redomestication from Ohio to
Nebraska on April 16, 2009).) As part of the redomestication, Union=s principal
place of business, resident agent, and registered office were declared to be in
Lincoln, Nebraska. (Filing 28-2 at CM/ECF p. 15 (Union=s Amended and Restated
Articles of Incorporation dated April 6, 2009).)

C. The Ohio Lawsuit

       Ameritas filed the Ohio lawsuit against Federal, Twin City, and Arch in Ohio
state court on June 10, 2019, (Filing 28, Ex. 3), but defendant Arch, with the
consent of Federal and Twin City, removed it to the United States District Court for
the Southern District of Ohio. (Filing 28, Ex. 6.) The suit seeks a declaratory
judgment and damages for breach of contract against all three insurers for the
insurance companies= Awrongful refusal to cover more than $24 million in insurable
loss and defense costs incurred by Plaintiffs in connection with a Ponzi scheme
perpetrated by a former general insurance agent [Dee Allen Randall] and its
sub-agents.@ (Filing 26, Ex. 6 & 1.) As to Federal, Ameritas asserts that the bond
obligated Federal to reimburse Ameritas for $14.7 million in settlement payments it
made to resolve lawsuits resulting from Randall=s Ponzi schemeCthe same claim
made in the declaratory judgment action now before this court. (Filing 28, Ex. 3.)

D. The Bond at Issue in Both Nebraska and Ohio Lawsuits



                                         5
       In December 2013, Ameritas purchased from Federal a fidelity bond
covering the period of 1/1/2014 to 1/1/2015. The parts of the bond challenged in
this court provide as follows: A[Federal] . . . agrees to pay [Ameritas] for . . . Loss
resulting directly from dishonest acts of any General Agent . . . provided, however,
[Ameritas] shall first establish that the loss was directly caused by dishonest acts of
any General Agent, which result in improper personal financial gain to such
General Agent and which acts were committed with the intent to cause [Ameritas]
to sustain such loss.@ (Filing 1-2 at CM/ECF p. 4 (Insuring Clause 1(C) (bold
omitted)).) The bond excludes, among other things, coverage for Adamages of any
type for which [Ameritas] is legally liable, except compensatory damages, but not
multiples thereof, arising from a loss covered under this Bond@; Aany costs, fees and
expenses incurred by [Ameritas] . . . as a party to any legal proceeding, even if such
legal proceeding results in a loss covered by this Bond@; and loss resulting from a
general agent=s violation of any law regulating securities transactions, investment
companies and advisors, and insurance companies. (Filing 1-2 at CM/ECF p. 16
(Conditions and Limitations Clauses 2(e), 2(f), 2(i)).)

       In the Ohio action, Insuring Clause 1(C) is also challenged, along with
Insuring Clauses 2 (loss of property resulting from acts while on Ameritas
property), 4 (loss resulting from forgery), and 7 (loss resulting directly from
fraudulent data entries or changes within computer system that cause fund transfer).
(Filing 28-3 at CM/ECF && 43, 65, 69, 70, Prayer for Relief & (a).)

E. Parties= Correspondence Regarding Coverage Under Bond

      After the underlying lawsuits stemming from Randall=s Ponzi scheme were
resolved, Ameritas wrote Federal on December 19, 2018, asking if Federal Ais now
prepared to discuss settlement@ regarding Ameritas/Union Central=s Adirect losses@
incurred in litigating and settling the lawsuits. In that letter, Ameritas stated that it
Awould prefer to resolve this dispute without litigation@ and asked that Federal

                                           6
respond by January 4, 2019, if it was Aprepared to enter into negotiations in an
effort to avoid litigation.@ (Filing 28-1.)

       While there is no supporting evidence to this effect, the parties agree in their
briefing that Ameritas provided Federal with information regarding Ameritas=s
claim for coverage under the bond; Federal spent four months reviewing such
information (presumably from December 2018 when Ameritas offered to discuss
settlement to April 2019 when Federal filed suit); Federal and Ameritas discussed
Ameritas=s claim over the telephone; and instead of settling the claim, Federal
elected to file a declaratory judgment action in this court without prior notice to
Ameritas. (Filing 12 at CM/ECF p. 8 (Ameritas Brief); Filing 27 at CM/ECF p. 15
n.17 (Federal Brief).)

       The sudden and undisclosed nature of Federal=s declaratory judgment action
in this court is evidenced by Federal=s letter to Ameritas dated April 16, 2019Cthe
same day the declaratory-judgment action in this court was filedCexplaining that
Federal had filed the action in this court because the same bond language at issue
had previously been interpreted in Ameritas I to exclude coverage, so Aa declaratory
judgment action in the same court . . . will provide an efficient forum to resolve this
claim.@ (Filing 28-4.) Federal explained that its position was the same as Judge
Gerrard=s prior decision in Ameritas I that the bond language at issue did not cover
amounts incurred to settle liability to a third party. Specifically:

      This insuring clause provides first-party coverage for a loss to
      Ameritas resulting directly from the dishonest acts of Randall. In this
      instance, Randall=s alleged dishonesty did not result directly in a loss to
      Ameritas in that Randall did not embezzle money from Ameritas or
      fraudulently induce Ameritas to invest in his alleged Ponzi scheme.
      Instead, Randall allegedly defrauded a series of third parties, each of
      whom initially suffered the loss and then sought to recover from
      Ameritas.


                                          7
(Filing 28-4 at CM/ECF p. 3 (Apr. 16, 2019, Letter from Federal to Ameritas).)

                                  III. DISCUSSION

       The general rule that federal district courts must exercise their jurisdiction
over claims unless there are Aexceptional circumstances for not doing so . . . . yields
to practical considerations and substantial discretion when the federal complaint
seeks a declaration pursuant to the Declaratory Judgment Act,@ as does the
Complaint here. Lexington Ins. Co. v. Integrity Land Title Co., 721 F.3d 958, 967
(8th Cir. 2013) (internal quotation marks and citations omitted). The Act=s language
providing that federal courts Amay declare the rights and other legal relations of any
interested party seeking such declaration,@ 28 U.S.C. ' 2201(a) (emphasis added), is
a Atextual commitment to discretion@ that Adistinguish[es] the declaratory judgment
context from other areas of the law in which concepts of discretion surface.@ Wilton
v. Seven Falls Co., 515 U.S. 277, 286-87 (1995).

        In addition to the discretion granted by the Declaratory Judgment Act, also
impacting this case is the principle that when two federal courts have concurrent
jurisdiction over a complaint involving the same parties and issues, Athe first court
in which jurisdiction attaches has priority to consider the case.@ Orthmann v. Apple
River Campground, Inc., 765 F.2d 119, 121 (8th Cir. 1985). While this priority has
often been called the Afirst-to-file rule,@ the Eighth Circuit Court of Appeals has
stated that A>first filed= is not a >rule,=@ but instead a Afactor that typically determines,
in the absence of compelling circumstances, which of two concurrent federal court
actions should proceed to judgment.@ Smart v. Sunshine Potato Flakes, L.L.C., 307
F.3d 684, 687 (8th Cir. 2002) (internal quotation marks and citation omitted); see
also Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1005 (8th Cir. 1993)
(AThe prevailing standard is that in the absence of compelling circumstances, the
first-filed rule should apply.@ (internal quotation marks and citation omitted)).



                                             8
      Such Acompelling circumstances@ include: (1) the first-filer was on notice that
the opposing party was Aat least considering filing suit@ against the first-filer, such
Alawsuit was imminent,@ and the opposing party was doing Amore than blowing
smoke about a potential lawsuit@; and (2) the first-filer=s action seeks a declaratory
judgment, which Amay be more indicative of a preemptive strike than a suit for
damages or equitable relief.@ Nw. Airlines, Inc., 989 F.2d at 1007.

        As to the first Acompelling circumstance,@ Federal had notice of Ameritas=s
intent to file suit for coverage under the bond by virtue of Ameritas=s letter to
Federal on December 19, 2018, asking if Federal Ais now prepared to discuss
settlement@ regarding Ameritas/Union Central=s losses. In that letter, Ameritas
stated that it Awould prefer to resolve this dispute without litigation@ and asked that
Federal respond by January 4, 2019, if it was Aprepared to enter into negotiations in
an effort to avoid litigation@Cin other words, if Federal did not indicate its
willingness to enter into settlement negotiations, Ameritas would bring suit. (Filing
28-1.) See Nebraska Inv. Fin. Auth. v. Gen. Elec. Capital Corp., No.
4:14-CV-3242, 2016 WL 8376457, at *4 (D. Neb. Jan. 21, 2016) (while defendant=s
letter to plaintiff preceding declaratory judgment action did not specifically use the
word Alawsuit,@ Ait is evident to the Court that the letter was intended to ascertain
whether the plaintiff was willing to resolve the dispute outside of court, the clear
implication being that if settlement was impossible, the defendants would file suit@).

       The second compelling circumstance is also present here because Federal
seeks only declaratory relief in its suit in this court, while AmeritasCthe Atrue
plaintiff@Cseeks enforcement of contracts through declaratory and monetary relief
in Ohio federal court. Nebraska Inv. Fin. Auth., 2016 WL 8376457, at *5
(defendants in first-filed declaratory judgment action were Anatural plaintiffs@
because while both parties sought declaratory relief in both federal venues with
regard to interpretation of agreements, only defendants in first-filed declaratory
judgment action Aalleged that they have already incurred an injury@Cthat is,

                                          9
defendants claimed right to reimbursement of money already paid, and plaintiff
only sought declaration that it was not liable to reimburse defendant for such
payments); SimplyWell, LLC v. Elgo, Inc., No. 8:09CV192, 2009 WL 10675760, at
*4 (D. Neb. Dec. 28, 2009) (nature of declaratory judgment action constituted
compelling circumstance for refusing to apply first-filed rule when suit sought
declaration that plaintiff=s activity did not violate the law; declaratory judgment
would not alleviate actual or imminent threat to plaintiff, but would only help
plaintiff Aavoid litigation in a foreign state@).

       In addition to these Acompelling circumstances,@ other factors suggest that
Federal=s filing of its declaratory judgment action in this court was preemptive, so
the first-to-file factor should not weigh in favor of allowing the case to proceed in
this court. Federal spent four months studying documents and speaking with
Ameritas over the telephone about Ameritas=s claim, then abruptly filed its action in
this court without giving Ameritas notice that it was rejecting the idea of settlement
and choosing to litigate. As stated in Schwendiman Partners, LLC v. Hurt, 71 F.
Supp. 2d 983, 988 (D. Neb. 1999):

      As a matter of public policy, potential plaintiffs should be encouraged
      to settle their claims out of court without fear that they will lose the
      opportunity to pick their forum should the negotiations fail. The Court
      should encourage good faith settlement negotiations rather than
      rushing to the courthouse, and application of the first-filed rule should
      not penalize parties for their efforts to settle matters out of court.

Id. (internal quotation marks and citations omitted).

       As a practical matter, the Ohio lawsuit is the only Acomplete@ action because
it encompasses Ameritas=s affirmative claims for money damages for its insurers=
breaches of their insurance policies; Ameritas=s claims for declaratory relief; and all
parties necessary for complete relief, including all three defendant insurers. In short,
the Ohio lawsuit involves a more complete set of facts, parties, and claims, and

                                          10
entirely incorporates the action for declaratory judgment now pending in this court.
Further, there is no indication that proceeding in Ohio would pose an undue burden
to Federal. Nw. Airlines, Inc., 989 F.2d at 1007 (in deciding whether district court
properly applied Afirst-to-file rule,@ court considered whether first-filer Ahad . . .
acted in bad faith []or raced to the courthouse to preempt a suit@ filed in another
venue, whether same claims were asserted in both cases, which venue would be
more convenient for witnesses, and whether proceeding in particular venue would
pose undue burden).

                               IV. CONCLUSION

        The facts and circumstances of this case support the decision to decline
exercising jurisdiction over this declaratory judgment action. The lawsuits in this
court and in the Southern District of Ohio both involve Federal, Ameritas entities,
and the same ultimate controversy as between these two partiesCthat is, Ameritas=s
entitlement to reimbursement for litigation and settlement costs related to the
Randall Ponzi scheme under the Federal bond. Having thoroughly considered the
circumstances of these cases and the relief sought by each party, the court finds that
allowing the action for damages and declaratory relief pending in the United States
District Court for the Southern District of Ohio to proceed and dismissing the
declaratory judgment action in this court better serves the needs of the parties by
providing the most comprehensive solution to the entire controversy. Consequently,
the court will decline to exercise jurisdiction over Federal=s action for declaratory
relief and will dismiss Federal=s Complaint.

      IT IS ORDERED:

       1.    Defendants= Motion to Dismiss (Filing 11) is granted, and Defendants=
alternative Motion to Stay This Action (Filing 11) is denied;



                                         11
      2.     Plaintiff=s Cross Motion to Enjoin Ameritas=s Second Filed Action in
Ohio (Filing 26) is denied;

      3.    This case is dismissed without prejudice; and

      4.    Judgment shall be entered by separate document.

      DATED this 21st day of October, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                       12
